Citation Nr: 1707256	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right ankle disability.  

2.  Entitlement to an evaluation in excess of 20 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from November 1975 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the Veteran's bilateral ankle disabilities.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2013; a transcript of that hearing is associated with the claims file.

This case was last before the Board in March 2014, when it was remanded for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran last underwent a VA examination of his bilateral ankle disabilities in April 2014.  Although the examiner noted active range of motion for the Veteran's bilateral ankles, the examiner did not appear to perform passive range of motion testing, nor range of motion testing in weightbearing and non-weightbearing.  Consequently, the Board finds that examination inadequate and a remand is necessary in order to obtain another VA examination.  See id.

In addition, the Veteran submitted an application for VA Vocational Rehabilitation benefits in March 2011, although those records do not appear to have been associated with the claims file.  Consequently, on remand, any outstanding VA Vocational Rehabilitation and Vocational Counseling records, as well as any outstanding private and VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Oklahoma City VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral ankle disabilities.  The claims folder must be made available to the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible.  The bilateral ankles should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral ankle disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

